Citation Nr: 0425702	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-23 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 30, 1946 to 
December 23, 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  Thereafter, the claims file was 
transferred to the Waco, Texas, RO.  In June 2003, the Board 
remanded this case for additional development.  The case now 
returns to the Board for appellate review.  

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned sitting at Waco, 
Texas, in January 2003; a transcript of that hearing is 
associated with the claims file.


FINDING OF FACT

A right knee disorder, to include arthritis, is not related 
to an injury or incident during military service and such was 
not manifested within one year of service discharge.


CONCLUSION OF LAW

A right knee disorder, to include arthritis, was not incurred 
in active service, nor may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


It has been held that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court also 
clarified that VA's regulations implementing amended section 
5103(a) apply to cases pending before VA on November 9, 2000, 
even if the RO decision was issued before that date and that, 
where notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Id. at 120-123.

The veteran filed his claim for service connection for a 
right knee disorder in March 1999 and the RO's initial 
unfavorable decision denying such benefit was issued in 
August 1999, prior to the November 2000 enactment of the 
VCAA.  Thereafter, in August 2003, the veteran was provided 
notice of the VCAA provisions.  Based upon a review of the 
procedural and factual history of this appeal, the Board 
finds that any defect in the timing of the VCAA notice was 
harmless error for the reasons specified below.  

The Court in Pelegrini II noted that the requirement 
pertaining to the timing of notice did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; See also 38 C.F.R. § 20.1102 
(2003) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided, the veteran's service 
connection claim was readjudicated and supplemental 
statements of the case were provided to the veteran in 
September 2003 and April 2004, such that he had the 
opportunity to respond to the RO's remedial VCAA notice prior 
to the appeal coming before the Board.  The Board also 
observes that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as is further discussed herein below.

In August 2003, the RO advised the veteran of his role in the 
claims process and asking him to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him obtain evidence such as 
medical records, or other records, from Federal agencies, as 
well as medical records from VA health care facilities.  The 
letter further advised the veteran to provide the complete 
names, addresses, and approximate dates of treatment of all 
heath care providers, VA and private, who had treated him for 
right knee problems since service.  The August 2003 letter 
also indicated what evidence had been received by the RO as 
of that date.  The RO specifically informed the veteran that, 
in order to grant service connection, evidence of a current 
disability and a nexus between such and service was 
necessary.  

The August 2003 letter also advised the veteran that he 
needed to complete Authorization and Consent to Release 
Information to VA (Release) forms for Drs. K. Petty, J. 
Manjarris, K. Stein, R. Varner, Peters, J. Curry, and 
Shamburger.  He was specifically informed that he needed to 
fill out the forms dated April 2003 as the Health Insurance 
Portability and Privacy Act (HIPPA) went into effect April 
14, 2003.  The letter acknowledged that the veteran had 
previously submitted Release forms for Drs. Perry, Manjarris, 
and Stein, but those forms could not be used to request the 
veteran's private treatment records because of the April 2003 
enactment of HIPPA.





Thereafter, the veteran responded that all information 
requested by the RO in the August 2003 letter had been sent.  
He also returned the Release forms sent in conjunction with 
the August 2003 letter blank and unsigned.  In the September 
2003 supplemental statement of the case, the RO again 
informed the veteran that new Release forms had to be 
completed as HIPPA had been enacted.  

The October 2000 statement of the case and the June 2002, 
September 2003, and April 2004 supplemental statements of the 
case advised the veteran of the adjudicative actions taken, 
the evidence it had considered in denying his service 
connection claim, and the evidence he still needed to submit 
to substantiate his claim.  Furthermore, the September 2003 
and April 2004 supplemental statements of the case 
reconsidered the veteran's service connection claim after he 
had been advised of the VCAA provisions in the August 2003 
letter.  The veteran subsequently submitted correspondence 
indicating that he felt he had made his case clear and that 
he had no additional evidence to furnish.  He also stated 
that he had submitted every piece of information in his 
possession.   

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran presented personal testimony in 
this case before the undersigned Acting Veterans Law Judge.  
As such, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's incomplete 
service medical records, an August 1999 statement from Dr. 
Stein, an August 1999 statement from Dr. Manjarris, and an 
April 2003 statement from Dr. Petty are associated with the 
claims file.  The Board again notes that the RO attempted to 
obtain appropriate Release forms from the veteran for other 
private treatment he had identified, but the veteran did not 
complete such forms.  The law provides that while the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim. If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Also, the Board 
observes that in June 2004, the veteran indicated that he had 
no additional evidence to furnish and that he had submitted 
every piece of information in his possession.   

The RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC).  However, NPRC 
indicated in February 2002 that the veteran's service medical 
records were fire-related.  The veteran was advised in the 
June 2002 supplemental statement of the case that a 1973 fire 
destroyed or damaged many of the military medical records 
housed at the NPRC and, per NPRC, his records were included 
in those damaged or destroyed.  In this case, the Board's 
presumption that the veteran's medical records were destroyed 
requires a heightened explanation of its findings and a 
careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).  

After receiving NPRC's February 2002 response regarding the 
fact that the veteran's service medical records were fire-
related, the RO requested NPRC to search for sick or morning 
reports for Aberdeen Proving Grounds Army Hospital from 
September 1946 to October 1946 pertaining to the veteran's 
right knee.  In April 2002, NPRC responded that the searches 
for sick reports and morning reports were negative for 
September 1946 to October 1946.  However, NPRC located and 
sent a morning report dated December 24, 1946.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, if shown.  The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained.  Here, as in Wells, the record 
in its whole, after due notification, advisement, and 
assistance to the appellant under the VCAA, does not contain 
competent evidence to suggest that the disorders are related 
to the appellant's military service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  




The Merits of the Appeal 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As noted previously, the Board's presumption that the 
veteran's medical records were destroyed requires a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).

The veteran contends that in September 1946, while in basic 
training at Aberdeen Proving Ground, he injured his right 
knee and was treated for such during service.  He claims that 
he has sought medical treatment for his right knee since his 
discharge from active duty in 1946, and he reports that he is 
currently being treated for arthritis of the right knee.  As 
such, he contends that he is entitled to service connection 
for a right knee disorder.   

Although the veteran has a current diagnosis of arthritis of 
the right knee, he is not entitled to presumptive service 
connection because there is no evidence that his arthritis 
manifested to a degree of 10 percent within one year of his 
discharge from service.  Specifically, the veteran was 
discharged from active duty in December 1946 and the medical 
evidence of record indicates the earliest date that the 
veteran had arthritis was in the 1980's, over 30 years after 
his discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.  The medical evidence of record 
includes the veteran's incomplete service medical records, an 
August 1999 statement from Dr. Stein, an August 1999 
statement from Dr. Manjarris, and an April 2003 statement 
from Dr. Petty.

The available service medical records reflect that a December 
1946 Board of Medical Officers found the veteran unfit for 
military service because of a congenital deformity of both 
hands.  Also of record are the veteran's July 1946 enlistment 
record and November 1946 treatment notes from Aberdeen 
Proving Ground Hospital for the veteran's congenital hand 
deformity.  The hospital records indicate no prior injuries 
or a prior medical history of a right knee injury.  
Furthermore, the only orthopedic abnormality recorded was 
that of the veteran's hands.  The December 24, 1946 morning 
report indicates that the veteran was not to be returned to 
duty.  Such available service medical records are negative 
for any complaints, treatment, or diagnosis of a right knee 
injury or disorder.

In August 1999, Dr. Stein indicated that the veteran was a 
patient of his in the 1980's.  Dr. Stein stated that the 
veteran had arthritis and would often complain of knee pain 
after an old injury.

In August 1999, Dr. Manjarris indicated that the veteran 
reported having severe knee pain, which he further related 
had been present since a service-related accident in 1946 in 
basic training.  Dr. Manjarris stated that the veteran now 
had severe varus deformities of both knees and severe 
arthritis of the right knee.  The physician's impression was 
bilateral knee arthritis.  It was noted that the veteran 
believed his pain in his knees, especially the right knee, 
was secondary to a service-related accident in the military.  
Dr. Manjarris indicated that the veteran would have total 
knee replacements in the future. 

In April 2003, Dr. Petty indicated that he had treated the 
veteran in the recent past for severe osteoarthritis, 
specifically in the knees.  It was noted that the veteran 
apparently had some type of significant knee injury per his 
account during his military service duties in 1946.  Dr. 
Petty also stated that the veteran's arthritis incapacitates 
him. 

The evidence does not demonstrate chronicity of a right knee 
disorder while the veteran was in service or continuity of 
right knee symptomatology after discharge from active duty.  
Specifically, the veteran was discharged in December 1946 and 
the medical evidence of record indicates the 1980's as the 
earliest treatment date, over 30 years after the veteran's 
discharge.  As such, the veteran is not entitled to service 
connection under 38 C.F.R. § 3.303(b).

In this regard, while the veteran is competent to testify 
regarding an in-service injury to his knee, the available 
evidence of record, to include service medical records, does 
not substantiate such a claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Furthermore, there is no 
competent medical opinion linking the veteran's right knee 
disorder to his military service.  As such, the evidence of a 
nexus between active duty service and the veteran's right 
knee disorder is limited to the veteran's own statements, to 
include as noted by medical professionals.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  Id.  Furthermore, the Board is not bound to 
accept medical opinions based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond 
v. Brown, 6 Vet. App. 69 (1993) and most recently, Pond v. 
West, 12 Vet. App. 341 (1999) where the appellant was himself 
a physician.  Thus, the record contains no competent medical 
opinion that the veteran has a current disability of the 
right knee that is related to a disease or injury incurred 
during his active military service.  Absent competent 
evidence of a causal nexus between a current right knee 
disorder and service, the veteran is not entitled to service 
connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right knee disorder.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.








ORDER

Service connection for a right knee disorder is denied. 



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



